986 F.2d 503
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of AMERICA, Appellee,v.Penny GREEN, also known as Penny Bellinghausen, Appellant.
No. 92-2610.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 15, 1993.Filed:  February 24, 1993.

Before RICHARD S. ARNOLD, CHIEF Judge, FAGG, and BEAM, Circuit Judges.
PER CURIAM.


1
Penny Green appeals from the sentence imposed by the district court under the sentencing guidelines.  Because Green's arguments are foreclosed by this court's contrary holdings, a discussion of the issues by this panel will serve no useful purpose.  We thus affirm Green's sentence.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.